Citation Nr: 0331421	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  02-15 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUES

1.  Entitlement to an effective date prior to March 5, 2001 
for a grant of a 70 percent rating for service-connected 
post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to March 5, 2001 
for a grant of a TDIU rating.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from August 1952 to August 
1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 decision by the RO in Togus, Maine 
which, in pertinent part, granted a 70 percent rating for 
service-connected PTSD, effective March 5, 2001, and granted 
a TDIU rating, effective March 5, 2001.  The veteran appealed 
for earlier effective dates.  

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law shortly prior to the initiation of this appeal.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002).  This liberalizing law is applicable to this appeal.  
The VA promulgated regulations to implement the provisions of 
the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and implementing regulations essentially 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
The veteran must be notified of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate his claims.  As 
part of that notice, the RO must indicate which portion of 
that information and evidence, if any, is to be provided by 
the claimant, and which portion, if any, the Secretary will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002).  See also Quartuccio v. Principi, 
supra; Huston v. Principi, 17 Vet. App. 195 (2003). 

The veteran has not yet been provided with the specific 
notice required by 38 U.S.C.A. § 5103(a), Quartuccio, supra, 
and Huston, supra.

Moreover, the veteran's representative has asserted that 
there are additional relevant VA medical records that are not 
on file.  Following the representative's report of this 
treatment, the RO sought reported treatment records.  
However, the veteran has reportedly received treatment at the 
Vet Center in Bangor, Maine, and such records should also be 
obtained.

Finally, records reflect that the veteran was awarded 
disability benefits by the Social Security Administration 
(SSA) in February 1992.  No SSA records are on file.  The 
Board finds that the RO should attempt to obtain a copy of 
the SSA decision which awarded disability benefits, with any 
supporting medical records.  38 U.S.C.A. § 5103A (West 2002); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should provide the veteran 
with a VCAA notice letter pertaining to 
his claims for an earlier effective date 
for a grant of a 70 percent rating for 
service-connected PTSD, and for an 
earlier effective date for a grant of a 
TDIU rating.

2.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for a psychiatric 
disorder since January 2000.  After 
receiving this information and any 
necessary releases, the RO should contact 
the named medical providers and obtain 
copies of the related medical records 
which are not already on file.  In 
particular, the RO should attempt to 
obtain treatment records from the Vet 
Center in Bangor, Maine, dated from 
January 2000 to the present.

3.  The RO should obtain from the SSA a 
copy of any decision that awarded the 
veteran benefits, as well as any medical 
records in its possession.  It appears 
that SSA disability benefits were awarded 
in 1992.

4.  Following completion of the 
foregoing, and after ensuring compliance 
with the VCAA, the RO should readjudicate 
the veteran's claim for effective dates 
prior to March 5, 2001 for a 70 percent 
rating for PTSD, and for a TDIU rating.  
If the claims are denied, the veteran and 
his representative should be issued a 
supplemental statement of the case, and 
given time to respond.  The case should 
then be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


